Exhibit 10.27

 

QUICKLOGIC CORPORATION

 

2009 STOCK PLAN

 

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

 

Unless otherwise defined herein, the terms defined in the 2009 Stock Plan (the
“Plan”) will have the same defined meanings in this Notice of Grant of Stock
Purchase Right and the Restricted Stock Purchase Agreement, attached hereto as
Exhibit A (the “Restricted Stock Purchase Agreement” or “Agreement”).

 

QuickLogic Corporation is pleased to inform you that you, the undersigned
Purchaser, have been granted a right to purchase Restricted Stock (hereinafter
referred to as the “Shares”) of the Company, subject to the terms and conditions
of the Plan and this Agreement, as follows:


 

Purchaser:

Grant Number:

Date of Grant:

Expiration Date:

Vesting Commencement Date:

Exercise Price, per Share:

Number of Shares Granted:

 

Vesting Schedule (Check one):

 

Exercise and Vesting Schedule: This grant is exercisable immediately, in whole
or in part, and the Restricted Stock shall vest according to the following
vesting schedule.  Purchaser will generally be taxed when the Restricted Stock
vests and the Company’s repurchase option has lapsed.  The Restricted Stock is
intended (but not guaranteed) to vest in an open trading window under the
Company’s insider trading policy.  This should help enable the Purchaser to sell
a portion of the delivered shares to cover the Purchaser’s tax obligations.  If
the trading window is closed on a scheduled vesting date, vesting of the
Restricted Stock will be delayed until the trading window is open.  A Purchaser
vests in the Restricted Stock in accordance with the following vesting schedule,
so long as a Vesting Cessation Date has not yet occurred:

 

25% of the shares will vest on the first open trading day under the Company’s
insider trading policy occurring on or after the one year anniversary of the
Vesting Commencement Date; thereafter, 1/16 of the Shares will vest on the first
open trading day under the Company’s insider trading policy on or after each
successive quarter following the first anniversary, so as to be 100% vested on
the first open trading day on or after the fourth anniversary of the Vesting
Commencement Date.

 

--------------------------------------------------------------------------------


 

25% of the shares are scheduled to vest on the first open trading day under the
Company’s insider trading policy on or after each quarter following the Vesting
Commencement Date, so as to be 100% vested on the first open trading day on or
after the first anniversary of the Vesting Commencement Date.

 

The shares are immediately vested upon grant.

 

Other:

 

In no event shall the Shares vest after the 10th anniversary of the Date of
Grant.

 

For instance, assume a Purchaser received a stock purchase right to acquire 160
shares on 2/15/06 under scheduled vesting date alternative 1, and that the
Purchaser exercised the purchase right.  If the trading window under the
Company’s insider trading policy is open on 2/15/07, 5/15/07 and 8/15/07, the
Purchaser would vest 40 shares on 2/15/07, 10 shares on 5/15/07 and 10 shares on
8/15/07.  If the trading window was closed 3/1/07 and reopened 8/20/07, the
Purchaser would vest 40 shares on 2/15/07 and 20 shares on 8/20/07.

 

In these examples, if the Purchaser ceased providing services to the Company as
a director, employee or consultant on 6/1/07, the individual would have vested
in 50 shares in the open trading window scenario, and in 40 shares under the
closed trading window scenario.

 

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES.

 

Non-Transferability of Stock Purchase Right.  This Stock Purchase Right may not
be transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) otherwise than by will or by the laws of descent
or distribution and may be exercised during the lifetime of Purchaser only by
Purchaser.  Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Stock Purchase Right or the unreleased shares, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this right and the rights and
privileges conferred hereby immediately will become null and void.  The terms of
the Restricted Stock Purchase Agreement, Plan and Notice of Grant of Stock
Purchase Right will be binding upon the executors, administrators, heirs,
successors and assigns of the Purchaser.

 

Termination of Relationship as a Service Provider or Provision of Notice of
Employment Termination; Vesting Cessation Date.  If Purchaser (i) ceases to
provide ongoing service as a Service Provider (for any reason and regardless of
any appropriate court finding such termination unfair or irregular on any basis
whatsoever), or (ii) the Purchaser is provided with notice of termination of
employment (for any reason and regardless of any appropriate court finding the
related termination unfair or irregular on any basis whatsoever) and ceases to
provide ongoing service during the notice period, the Company will, in the
period commencing (a) on the earlier of the date of such cessation as a Service
Provider or the last date of ongoing service after receiving a notice of
termination of employment, or (b) such later date as required by Applicable

 

 

2

--------------------------------------------------------------------------------


 

Law (the earlier of these dates or such later date required by Applicable Law is
referred to herein as the “Vesting Cessation Date”, as reasonably fixed and
determined by the Administrator) and ending three months later, have an
irrevocable, exclusive option to repurchase up to that number of Shares which
constitute the Unreleased Shares (as defined in Section 4) at the original
Exercise Price per share (the “Repurchase Price”) (the “Repurchase Option”). At
the sole discretion of Company, subject to Applicable Law, Purchaser may be paid
a lump sum for their cash compensation in lieu of notice.

 


THE RESTRICTED STOCK PURCHASE AGREEMENT (INCLUDING EXHIBITS A-1 TO A-3) AND THE
PLAN ARE INCORPORATED HEREIN BY REFERENCE.  THIS NOTICE OF GRANT, THE PLAN AND
RESTRICTED STOCK PURCHASE AGREEMENT (INCLUDING EXHIBITS A-1 TO A-3 REFERENCED
THEREIN) CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND
AGREEMENTS OF THE COMPANY AND PURCHASER WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE PURCHASER’S INTEREST EXCEPT BY
MEANS OF AN EXPRESS WRITTEN CONTRACT SIGNED BY THE COMPANY AND PURCHASER.  THE
COMPANY WILL ADMINISTER THE PLAN FROM THE UNITED STATES OF AMERICA, AND ANY
DISPUTES WILL BE SETTLED IN THE U.S. ACCORDING TO U.S. LAW.  THIS NOTICE OF
GRANT OF STOCK PURCHASE RIGHT, RESTRICTED STOCK PURCHASE AGREEMENT (INCLUDING
EXHIBITS A-1 TO A-3), PLAN AND ALL AWARDS ARE GOVERNED BY THE INTERNAL
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW PRINCIPLES, OF THE STATE OF
CALIFORNIA, UNITED STATES OF AMERICA.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THE PLAN OR THE AGREEMENT (INCLUDING EXHIBITS A-1 TO A-3), THE COMPANY
RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT DEEMS NECESSARY OR ADVISABLE,
IN ITS SOLE DISCRETION AND WITHOUT PURCHASER’S CONSENT, TO COMPLY WITH SECTION
409A OR TO OTHERWISE AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME
RECOGNITION UNDER SECTION 409A PRIOR TO THE ACTUAL ISSUANCE OF RESTRICTED STOCK
OR PRIOR TO THE LAPSE OF REPURCHASE RIGHTS UNDER THIS AGREEMENT.


 

By Purchaser’s signature and the signature of the Company’s representative
below, Purchaser and the Company agree that this Stock Purchase Right is granted
under and governed by the terms and conditions of the Plan, the Restricted Stock
Purchase Agreement (including exhibits A-1 to A-3) and this Notice of Grant of
Stock Purchase Right.  Purchaser has reviewed the Plan, the Restricted Stock
Purchase Agreement (including exhibits A-1 to A-3) and this Notice of Grant of
Stock Purchase Right, has had an opportunity to obtain the advice of counsel
prior to executing this Agreement and fully understands all provisions of the
Plan, the Restricted Stock Purchase Agreement (including exhibits A-1 to A-3)
and this Notice of Grant of Stock Purchase Right.  Purchaser agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan, the Restricted Stock
Purchase Agreement (including exhibits A-1 to A-3) and this Notice of Grant of
Stock Purchase Right.  Purchaser further agrees to notify the Company upon any
change in the residence indicated in the Notice of Grant of Stock Purchase
Right.

 

3

--------------------------------------------------------------------------------


 

PURCHASER

 

QUICKLOGIC CORPORATION

 

 

 

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

PURCHASER ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BENEFICIARY:

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

Date:

 

 

 

 

 

 

Consent of spouse required if beneficiary is someone other than spouse:

 

 

 

Signature:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Date:

 

 

 

 

Please return this Notice of Grant of Stock Purchase Right, Assignment Separate
from Certificate, and Joint Escrow Instructions to the Stock Administrator of
the Company.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK PURCHASE AGREEMENT

 


1.             SALE OF STOCK.  THE COMPANY HEREBY AGREES TO SELL TO THE
INDIVIDUAL NAMED IN THE NOTICE OF GRANT OF STOCK PURCHASE RIGHT (THE
“PURCHASER”), AND THE PURCHASER HEREBY AGREES TO PURCHASE THE NUMBER OF SHARES
SET FORTH IN THE NOTICE OF GRANT OF STOCK PURCHASE RIGHT, AT THE EXERCISE PRICE
PER SHARE SET FORTH IN THE NOTICE OF GRANT OF STOCK PURCHASE RIGHT (THE
“EXERCISE PRICE”), AND SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, WHICH IS
INCORPORATED HEREIN BY REFERENCE.  IN THE EVENT OF A CONFLICT BETWEEN THE TERMS
AND CONDITIONS OF THE PLAN AND THIS AGREEMENT, THE TERMS AND CONDITIONS OF THE
PLAN WILL PREVAIL.


 


2.             PAYMENT OF PURCHASE PRICE.  UPON EXERCISE OF THE STOCK PURCHASE
RIGHT, PURCHASER SHALL DELIVER TO THE COMPANY THE AGGREGATE EXERCISE PRICE FOR
THE SHARES BY CASH OR CHECK, TOGETHER WITH ANY AND ALL WITHHOLDING TAXES DUE IN
CONNECTION WITH THE PURCHASE OF THE SHARES.


 


3.             REPURCHASE OPTION.


 


(A)           THE REPURCHASE OPTION MAY BE EXERCISED BY THE COMPANY BY
DELIVERING WRITTEN NOTICE TO THE PURCHASER OR THE PURCHASER’S EXECUTOR (WITH A
COPY TO THE ESCROW HOLDER (AS DEFINED IN SECTION 7)) AND, AT THE COMPANY’S
OPTION, (I) BY DELIVERING TO THE PURCHASER OR THE PURCHASER’S EXECUTOR A CHECK
IN THE AMOUNT OF THE AGGREGATE REPURCHASE PRICE, OR (II) BY THE COMPANY
CANCELING AN AMOUNT OF THE PURCHASER’S INDEBTEDNESS TO THE COMPANY EQUAL TO THE
AGGREGATE REPURCHASE PRICE, OR (III) BY A COMBINATION OF (I) AND (II) SO THAT
THE COMBINED PAYMENT AND CANCELLATION OF INDEBTEDNESS EQUALS SUCH AGGREGATE
REPURCHASE PRICE.  UPON DELIVERY OF SUCH NOTICE AND THE PAYMENT OF THE AGGREGATE
REPURCHASE PRICE IN ANY OF THE WAYS DESCRIBED ABOVE, THE COMPANY WILL BECOME THE
LEGAL AND BENEFICIAL OWNER OF THE UNRELEASED SHARES BEING REPURCHASED AND ALL
RIGHTS AND INTERESTS THEREIN OR RELATING THERETO, AND THE COMPANY WILL HAVE THE
RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE NUMBER OF UNRELEASED SHARES
BEING REPURCHASED BY THE COMPANY.


 


(B)           IF NO CASH CONSIDERATION WAS USED TO PAY FOR THE RESTRICTED STOCK
(FOR EXAMPLE, IF THE SHARES WERE PURCHASED BY PRIOR SERVICE), THE REPURCHASE
OPTION WILL BE EXERCISED BY THE COMPANY BY DELIVERING WRITTEN NOTICE TO THE
PURCHASER OR THE PURCHASER’S EXECUTOR (WITH A COPY TO THE ESCROW HOLDER (AS
DEFINED IN SECTION 7)). UPON DELIVERY OF SUCH NOTICE, THE COMPANY WILL BECOME
THE LEGAL AND BENEFICIAL OWNER OF THE UNRELEASED SHARES BEING REPURCHASED AND
ALL RIGHTS AND INTERESTS THEREIN OR RELATING THERETO, AND THE COMPANY WILL HAVE
THE RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE NUMBER OF UNRELEASED SHARES
BEING REPURCHASED BY THE COMPANY.


 


(C)           WHENEVER THE COMPANY WILL HAVE THE RIGHT TO REPURCHASE THE
UNRELEASED SHARES HEREUNDER, THE COMPANY MAY DESIGNATE AND ASSIGN ONE OR MORE
EMPLOYEES, OFFICERS, DIRECTORS OR SHAREHOLDERS OF THE COMPANY OR OTHER PERSONS
OR ORGANIZATIONS TO EXERCISE ALL OR A PART OF THE COMPANY’S REPURCHASE OPTION TO
PURCHASE ALL OR A PART OF THE UNRELEASED SHARES.  IF THE FAIR MARKET VALUE OF
THE UNRELEASED SHARES TO BE REPURCHASED ON THE DATE OF SUCH DESIGNATION OR
ASSIGNMENT (THE “REPURCHASE FMV”) EXCEEDS THE AGGREGATE REPURCHASE PRICE OF THE

 

5

--------------------------------------------------------------------------------


 


UNRELEASED SHARES, THEN THE ADMINISTRATOR MAY REQUIRE EACH SUCH DESIGNEE OR
ASSIGNEE TO PAY THE COMPANY CASH EQUAL TO THE DIFFERENCE BETWEEN THE REPURCHASE
FMV AND THE AGGREGATE REPURCHASE PRICE OF UNRELEASED SHARES TO BE PURCHASED.


 


(D)           IF THE COMPANY OR ITS ASSIGNEE DOES NOT ELECT TO EXERCISE THE
REPURCHASE OPTION CONFERRED ABOVE BY GIVING THE REQUISITE NOTICE WITHIN THREE
(3) MONTHS FOLLOWING PURCHASER’S VESTING CESSATION DATE, THE REPURCHASE OPTION
WILL TERMINATE.


 


4.             RELEASE OF SHARES FROM REPURCHASE OPTION.


 


(A)           THE REPURCHASE OPTION SHALL LAPSE AS THE SHARES VEST, AS SET FORTH
IN THE NOTICE OF GRANT OF STOCK PURCHASE RIGHT, OR ANY OTHER DULY AUTHORIZED
WRITTEN AGREEMENT BETWEEN COMPANY AND PURCHASER.


 


(B)           ANY OF THE SHARES WHICH HAVE NOT YET BEEN RELEASED FROM THE
COMPANY’S REPURCHASE OPTION ARE REFERRED TO HEREIN AS “UNRELEASED SHARES”.


 


(C)           THE SHARES WHICH HAVE BEEN RELEASED FROM THE COMPANY’S REPURCHASE
OPTION WILL BE DELIVERED TO THE PURCHASER AT THE PURCHASER’S REQUEST (SEE
SECTION 7).


 


5.             PAYMENT AFTER VESTING.  ANY RESTRICTED STOCK THAT VESTS IN
ACCORDANCE WITH THE NOTICE OF GRANT OF STOCK PURCHASE RIGHT WILL BE RELEASED
FROM ESCROW TO PURCHASER (OR IN THE EVENT OF THE PURCHASER’S DEATH, TO
PURCHASER’S ESTATE), PROVIDED THAT TO THE EXTENT DETERMINED APPROPRIATE BY THE
COMPANY, ANY FEDERAL, STATE AND LOCAL WITHHOLDING TAXES, FRINGE BENEFIT TAX
(“FBT”) OR NATIONAL INSURANCE CONTRIBUTION (“NIC”) TAX WITH RESPECT TO SUCH
RESTRICTED STOCK WILL BE PAID BY THE PURCHASER IN THE MANNER ALLOWED BY THE
COMPANY.


 


6.             RESTRICTION ON TRANSFER.  EXCEPT FOR THE ESCROW DESCRIBED IN
SECTION 7 OR TRANSFER OF THE SHARES TO THE COMPANY OR ITS ASSIGNEES CONTEMPLATED
BY THIS AGREEMENT, NONE OF THE SHARES OR ANY BENEFICIAL INTEREST THEREIN WILL BE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION
OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER EXECUTION, ATTACHMENT
OR SIMILAR PROCESS, ENCUMBERED OR OTHERWISE DISPOSED OF IN ANY WAY UNTIL THE
RELEASE OF SUCH SHARES FROM THE COMPANY’S REPURCHASE OPTION IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR PRIVILEGE CONFERRED HEREBY, OR
UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION, ATTACHMENT OR SIMILAR PROCESS, THIS
GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY IMMEDIATELY WILL BECOME
NULL AND VOID.


 


7.             ESCROW OF SHARES.


 


(A)           TO ENSURE THE AVAILABILITY FOR DELIVERY OF THE PURCHASER’S
UNRELEASED SHARES UPON EXERCISE OF THE REPURCHASE OPTION BY THE COMPANY, THE
PURCHASER WILL, UPON EXERCISE OF THE STOCK PURCHASE RIGHT, DELIVER AND DEPOSIT
WITH AN ESCROW HOLDER DESIGNATED BY THE COMPANY (THE “ESCROW HOLDER”) THE SHARE
CERTIFICATES REPRESENTING THE UNRELEASED SHARES, TOGETHER WITH THE ASSIGNMENT
SEPARATE FROM CERTIFICATE (THE “STOCK ASSIGNMENT”) DULY ENDORSED IN BLANK,
ATTACHED HERETO AS EXHIBIT A-1.  THE UNRELEASED SHARES AND STOCK ASSIGNMENT WILL
BE

 

6

--------------------------------------------------------------------------------


 


HELD BY THE ESCROW HOLDER, PURSUANT TO THE JOINT ESCROW INSTRUCTIONS OF THE
COMPANY AND PURCHASER ATTACHED AS EXHIBIT A-2 HERETO, UNTIL SUCH TIME AS THE
COMPANY’S REPURCHASE OPTION EXPIRES.


 


(B)           THE ESCROW HOLDER WILL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT
TO DO WITH RESPECT TO HOLDING THE UNRELEASED SHARES IN ESCROW AND WHILE ACTING
IN GOOD FAITH AND IN THE EXERCISE OF ITS JUDGMENT.


 


(C)           IF THE COMPANY OR ANY ASSIGNEE EXERCISES ITS REPURCHASE OPTION
HEREUNDER, THE ESCROW HOLDER, UPON RECEIPT OF WRITTEN NOTICE OF SUCH OPTION
EXERCISE FROM THE PROPOSED TRANSFEREE, WILL TAKE ALL STEPS NECESSARY TO
ACCOMPLISH SUCH TRANSFER.


 


(D)           WHEN THE REPURCHASE OPTION HAS BEEN EXERCISED OR EXPIRES
UNEXERCISED OR A PORTION OF THE SHARES HAS BEEN RELEASED FROM SUCH REPURCHASE
OPTION, UPON PURCHASER’S REQUEST THE ESCROW HOLDER WILL PROMPTLY CAUSE A NEW
CERTIFICATE TO BE ISSUED FOR SUCH RELEASED SHARES AND WILL DELIVER SUCH
CERTIFICATE TO THE COMPANY OR THE PURCHASER, AS THE CASE MAY BE.


 


(E)           SUBJECT TO THE TERMS HEREOF, ONCE THE STOCK PURCHASE RIGHT IS
EXERCISED, THE PURCHASER WILL HAVE ALL THE RIGHTS OF A SHAREHOLDER, AND SHALL BE
A SHAREHOLDER WHEN HIS OR HER PURCHASE IS ENTERED UPON THE RECORDS OF THE DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY, INCLUDING WITHOUT LIMITATION, THE
RIGHT TO VOTE THE SHARES AND RECEIVE ANY CASH DIVIDENDS DECLARED THEREON.  NO
ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE
IS PRIOR TO THE DATE THE STOCK REPURCHASE RIGHT IS EXERCISED, EXCEPT AS PROVIDED
IN SECTION 14 OF THE PLAN.  IF, FROM TIME TO TIME DURING THE TERM OF THE
COMPANY’S REPURCHASE OPTION, THERE IS (I) ANY STOCK DIVIDEND, STOCK SPLIT OR
OTHER CHANGE IN THE SHARES, OR (II) ANY MERGER OR SALE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OR OTHER ACQUISITION OF THE COMPANY, ANY AND ALL NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES TO WHICH THE PURCHASER IS ENTITLED BY
REASON OF THE PURCHASER’S OWNERSHIP OF THE SHARES WILL BE IMMEDIATELY SUBJECT TO
THIS ESCROW, DEPOSITED WITH THE ESCROW HOLDER AND INCLUDED THEREAFTER AS
“SHARES” FOR PURPOSES OF THIS AGREEMENT AND THE COMPANY’S REPURCHASE OPTION, IN
AN AMOUNT PROPORTIONAL TO THE UNRELEASED SHARES.


 

8.             Restrictive Legends; Stop-Transfer Orders; Refusal to Transfer.


 


(A)           PURCHASER UNDERSTANDS AND AGREES THAT THE COMPANY WILL CAUSE THE
LEGENDS SET FORTH BELOW OR LEGENDS SUBSTANTIALLY EQUIVALENT THERETO, TO BE
PLACED UPON ANY CERTIFICATE(S) EVIDENCING OWNERSHIP OF THE SHARES TOGETHER WITH
ANY OTHER LEGENDS THAT MAY BE REQUIRED BY THE COMPANY OR BY APPLICABLE STATE OR
FEDERAL SECURITIES LAWS:


 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A REPURCHASE OPTION HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.  SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST
REFUSAL AND

 

7

--------------------------------------------------------------------------------


 

REPURCHASE OPTION ARE BINDING ON TRANSFEREES OF THESE SHARES.

 


(B)           STOP-TRANSFER NOTICES.  PURCHASER AGREES THAT, IN ORDER TO ENSURE
COMPLIANCE WITH THE RESTRICTIONS REFERRED TO HEREIN, THE COMPANY MAY ISSUE
APPROPRIATE “STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, AND
THAT, IF THE COMPANY TRANSFERS ITS OWN SECURITIES, IT MAY MAKE APPROPRIATE
NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.


 


(C)           REFUSAL TO TRANSFER.  THE COMPANY WILL NOT BE REQUIRED (I) TO
TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE BEEN SOLD OR OTHERWISE TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR (II) TO TREAT AS OWNER
OF SUCH SHARES OR TO ACCORD THE RIGHT TO VOTE OR PAY DIVIDENDS TO ANY PURCHASER
OR OTHER TRANSFEREE TO WHOM SUCH SHARES WILL HAVE BEEN SO TRANSFERRED.


 


9.             TAX WITHHOLDING AND CONSEQUENCES.  REGARDLESS OF ANY ACTION THE
COMPANY TAKES WITH RESPECT TO ANY OR ALL INCOME TAX, SOCIAL INSURANCE, PAYROLL
TAX, PAYMENT ON ACCOUNT OR OTHER TAX-RELATED WITHHOLDING, FRINGE BENEFIT TAX
(“FBT”) OR NATIONAL INSURANCE CONTRIBUTION (“NIC”) RELATING TO THE GRANT,
VESTING, RELEASE, CANCELLATION OR TRANSFER OF THE RELATED SHARES (“TAX-RELATED
ITEMS”), PURCHASER ACKNOWLEDGES THAT THE ULTIMATE LIABILITY FOR ALL TAX-RELATED
ITEMS LEGALLY DUE BY PURCHASER ARE AND REMAIN PURCHASER’S RESPONSIBILITY AND
THAT THE COMPANY (I) MAKE NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE
TREATMENT OF ANY TAX-RELATED ITEMS IN CONNECTION WITH ANY ASPECT OF THE GRANT OF
RESTRICTED STOCK, INCLUDING THE GRANT OF A STOCK PURCHASE RIGHT, VESTING AND
LAPSE OF REPURCHASE RIGHTS, THE SUBSEQUENT SALE OF SHARES AND/OR THE RECEIPT OF
ANY DIVIDENDS; AND (II) DO NOT COMMIT TO STRUCTURE THE TERMS OF THE GRANT OF A
STOCK PURCHASE RIGHT OR THE TERMS OF UNDERLYING RESTRICTED STOCK TO REDUCE OR
ELIMINATE PURCHASER’S LIABILITY FOR TAX-RELATED ITEMS.


 


PURCHASER AGREES TO MAKE APPROPRIATE ARRANGEMENTS WITH THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PURCHASER) IN ACCORDANCE WITH THE
PROCEDURES OFFERED BY THE COMPANY FOR THE SATISFACTION OF ALL FEDERAL, STATE,
LOCAL AND FOREIGN INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS, FBT OR NIC
TAX APPLICABLE TO THE GRANT, VESTING OR DELIVERY OF SHARES PURSUANT TO THIS
AWARD OF STOCK PURCHASE RIGHTS.  PURCHASER ALSO AGREES TO REIMBURSE OR PAY THE
COMPANY (INCLUDING ITS SUBSIDIARIES) IN FULL, ANY LIABILITY THAT THE COMPANY
INCURS TOWARDS ANY FBT OR NIC PAID OR PAYABLE IN RESPECT OF THE GRANT, VESTING,
RELEASE, CANCELLATION, TRANSFER OR DELIVERY OF THE SHARES, WITHIN THE TIME AND
IN THE MANNER PRESCRIBED BY THE COMPANY.  THE ADMINISTRATOR MAY IN ITS SOLE
DISCRETION DETERMINE AMOUNTS AND WHETHER THE WITHHOLDING TAXES AND/OR FBT AND/OR
NIC WITH RESPECT TO SUCH SHARES WILL BE PAID BY CASH, SELLING A PORTION OF
VESTED SHARES, ELECTING TO HAVE THE COMPANY WITHHOLD OTHERWISE DELIVERABLE
SHARES HAVING A VALUE EQUAL TO THE MINIMUM AMOUNT STATUTORILY REQUIRED TO BE
WITHHELD, SELLING A SUFFICIENT NUMBER OF SUCH SHARES OTHERWISE DELIVERABLE TO
PURCHASER THROUGH SUCH MEANS AS THE COMPANY MAY DETERMINE IN ITS SOLE DISCRETION
(WHETHER THROUGH A BROKER OR OTHERWISE) HAVING A FAIR MARKET VALUE EQUAL TO THE
AMOUNT REQUIRED, BY DIRECTING OF A PORTION OF THE PROCEEDS TO THE COMPANY, BY
PAYROLL WITHHOLDING, BY DELIVERING ALREADY VESTED AND OWNED SHARES TO THE
COMPANY, BY DELIVERING NET SHARES, BY DIRECT PAYMENT FROM THE PURCHASER TO THE
COMPANY, BY SOME OTHER METHOD, OR BY SOME COMBINATION THEREOF.  PURCHASER AGREES
TO EXECUTE ANY ADDITIONAL DOCUMENTS REQUESTED BY THE COMPANY FOR SUCH
REIMBURSEMENT OF SUCH TAXES TO THE COMPANY.

 

8

--------------------------------------------------------------------------------


 


PURCHASER GRANTS TO THE COMPANY THE IRREVOCABLE AUTHORITY, AS AGENT OF PURCHASER
AND ON PURCHASER’S BEHALF, TO SELL OR PROCURE THE SALE OF SUFFICIENT SHARES
SUBJECT TO THIS AWARD OF STOCK PURCHASE RIGHTS SO THAT THE NET PROCEEDS
RECEIVABLE BY THE COMPANY ARE AS FAR AS POSSIBLE EQUAL TO BUT NOT LESS THAN THE
AMOUNT OF ANY WITHHOLDING TAX, FBT OR NIC THE PURCHASER IS LIABLE FOR (INCLUDING
PURSUANT TO THE PRECEDING PARAGRAPH) AND THE COMPANY WILL ACCOUNT TO PURCHASER
FOR ANY BALANCE.


 

Purchaser acknowledges and agrees that the Company may refuse to deliver Shares
if Purchaser has not made appropriate arrangements with the Company to satisfy
tax withholding requirements, FBT or NIC.

 

Set forth below is a brief summary as of the date of grant of this Stock
Purchase Right of some of the federal tax consequences of exercise of this Stock
Purchase Right and disposition of the Shares.  THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.

 


AS THE COMPANY’S REPURCHASE RIGHT LAPSES, PURCHASER WILL IMMEDIATELY RECOGNIZE
COMPENSATION INCOME IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE FAIR MARKET
VALUE OF THE STOCK AT THE TIME THE COMPANY’S REPURCHASE RIGHT LAPSES AND THE
AMOUNT PAID FOR THE STOCK, IF ANY (THE “SPREAD”), IF YOU ARE A U.S TAXPAYER. IF
YOU ARE A NON-U.S. TAXPAYER, YOU WILL BE SUBJECT TO APPLICABLE TAXES IN YOUR
JURISDICTION.


 


ALTERNATIVELY, FOR U.S. TAXPAYERS THE SPREAD ON ALL OF THE SHARES WILL BE
RECOGNIZED BY PURCHASER IN CONNECTION WITH THE EXERCISE OF THE STOCK PURCHASE
RIGHT FOR SHARES SUBJECT TO THE REPURCHASE OPTION, IF AN ELECTION UNDER SECTION
83(B) OF THE CODE IS FILED WITH THE INTERNAL REVENUE SERVICE WITHIN THIRTY (30)
DAYS OF THE DATE OF EXERCISE OF THE RIGHT TO PURCHASE STOCK.  THE FORM FOR
MAKING THIS ELECTION IS ATTACHED AS EXHIBIT A-3 HERETO.


 


IF PURCHASER IS AN EMPLOYEE OR FORMER EMPLOYEE, THE SPREAD WILL BE SUBJECT TO
TAX WITHHOLDING BY THE COMPANY, AND THE COMPANY WILL BE ENTITLED TO A TAX
DEDUCTION IN THE AMOUNT AT THE TIME THE PURCHASER RECOGNIZES ORDINARY INCOME
WITH RESPECT TO A STOCK PURCHASE RIGHT.  PURCHASER AGREES TO MAKE APPROPRIATE
ARRANGEMENTS WITH THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PURCHASER) FOR THE SATISFACTION OF ALL FEDERAL, STATE, AND LOCAL
INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO THE PURCHASE OF
SHARES OR THE LAPSE OF REPURCHASE RIGHTS HEREUNDER.  PURCHASER ACKNOWLEDGES AND
AGREES THAT THE COMPANY MAY REFUSE TO HONOR THE EXERCISE AND REFUSE TO DELIVER
SHARES IF SUCH WITHHOLDING AMOUNTS ARE NOT DELIVERED AT THE TIME OF PURCHASE.


 


THE ADMINISTRATOR, IN ITS SOLE DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT
MAY SPECIFY FROM TIME TO TIME, MAY PERMIT THE PURCHASER TO SATISFY SUCH TAX
WITHHOLDING OBLIGATION, IN WHOLE OR IN PART BY ONE OR MORE OF THE FOLLOWING
(WITHOUT LIMITATION): (I) PAYING CASH,  (II) DELIVERING TO THE COMPANY ALREADY
VESTED AND OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM AMOUNT
STATUTORILY REQUIRED TO BE WITHHELD, (III) ELECTING TO HAVE THE COMPANY WITHHOLD
OTHERWISE DELIVERABLE SHARES HAVING A VALUE EQUAL TO THE MINIMUM AMOUNT
STATUTORILY REQUIRED TO BE WITHHELD, OR (IV) SELLING A SUFFICIENT NUMBER OF SUCH
SHARES OTHERWISE DELIVERABLE TO PURCHASER THROUGH SUCH MEANS AS THE COMPANY MAY
DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A

 

9

--------------------------------------------------------------------------------


 

broker or otherwise) having a Fair Market Value equal to the minimum amount
required to be withheld.

 

PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
PURCHASER’S BEHALF.

 


10.           NO GUARANTEE OF CONTINUED SERVICE.  PURCHASER ACKNOWLEDGES AND
AGREES THAT THE RELEASE OF SHARES FROM THE REPURCHASE OPTION OF THE COMPANY
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER).  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S CONTINUOUS STATUS AT ANY TIME, WITH OR WITHOUT CAUSE,
EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW. ACCORDINGLY, PURCHASER DOES NOT
HAVE ANY ENTITLEMENT TO THE UNDERLYING SHARES IF PURCHASER RESIGNS OR IF THERE
IS A VESTING CESSATION DATE FOR ANY REASON PRIOR TO THE DATE THAT THE RESTRICTED
STOCK VESTS.


 


(A)           NATURE OF GRANT. IN ACCEPTING THE OFFER TO ACQUIRE SHARES,
PURCHASER ACKNOWLEDGES THAT: (A) THE PLAN IS ESTABLISHED VOLUNTARILY BY THE
COMPANY, IT IS DISCRETIONARY IN NATURE AND IT MAY BE MODIFIED, AMENDED,
SUSPENDED OR TERMINATED BY THE COMPANY AT ANY TIME, UNLESS OTHERWISE PROVIDED IN
THE PLAN AND THIS AGREEMENT; (B) THE GRANT OF A STOCK PURCHASE RIGHT AND
RESTRICTED STOCK IS VOLUNTARY AND OCCASIONAL AND DOES NOT CREATE ANY CONTRACTUAL
OR OTHER RIGHT TO RECEIVE FUTURE GRANTS OF STOCK PURCHASE RIGHTS OR RESTRICTED
STOCK, OR BENEFITS IN LIEU OF SUCH GRANTS EVEN IF SUCH AWARDS HAVE BEEN GRANTED
REPEATEDLY IN THE PAST; (C) ALL DECISIONS WITH RESPECT TO FUTURE STOCK PURCHASE
RIGHTS, IF ANY, WILL BE AT THE SOLE DISCRETION OF THE COMPANY; (D) PURCHASER IS
VOLUNTARILY PARTICIPATING IN THE PLAN; (E) THE GRANT OF STOCK PURCHASE RIGHTS
AND RESTRICTED STOCK IS AN EXTRAORDINARY ITEM THAT DOES NOT CONSTITUTE
COMPENSATION OF ANY KIND FOR SERVICES OF ANY KIND RENDERED TO THE COMPANY; (F)
THE STOCK PURCHASE RIGHT AND RESTRICTED STOCK ARE NOT PART OF NORMAL OR EXPECTED
COMPENSATION OR SALARY FOR ANY PURPOSES, INCLUDING, BUT NOT LIMITED TO,
RESIGNATION, TERMINATION, REDUNDANCY, BONUSES, LONG-SERVICE AWARDS, PENSION OR
RETIREMENT BENEFITS, LIFE INSURANCE, 401(K) PROFIT SHARING OR SIMILAR PAYMENTS;
(G) THE FUTURE VALUE OF THE SHARES IS UNKNOWN AND CANNOT BE PREDICTED WITH
CERTAINTY; AND (H) THAT THE COMPANY WILL HAVE THE EXCLUSIVE DISCRETION TO
DETERMINE WHEN PURCHASER IS NO LONGER PROVIDING ONGOING SERVICE TO THE COMPANY
FOR PURPOSES OF ADMINISTERING PURCHASER’S GRANT OF STOCK PURCHASE RIGHTS OR
RESTRICTED STOCK.


 


(B)           DATA PRIVACY. BY ACCEPTING THIS STOCK PURCHASE RIGHT OR ANY
RESTRICTED STOCK IN PAYMENT THEREOF, PURCHASER EXPLICITLY AND UNAMBIGUOUSLY
CONSENTS TO THE COLLECTION, USE

 

10

--------------------------------------------------------------------------------


 


AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF PURCHASER’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE COMPANY, ITS
SUBSIDIARIES AND AFFILIATES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING PURCHASER’S PARTICIPATION IN THE PLAN. FOR THE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN, PURCHASER
UNDERSTANDS THAT THE COMPANY HOLDS CERTAIN PERSONAL INFORMATION ABOUT PURCHASER,
INCLUDING, BUT NOT LIMITED TO, PURCHASER’S NAME, HOME ADDRESS AND TELEPHONE
NUMBER, DATE OF BIRTH, TAX ID OR OTHER IDENTIFICATION NUMBER, SALARY,
NATIONALITY, JOB TITLE, ANY EQUITY OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS
OF ALL EQUITY AWARDS OR ANY ENTITLEMENT TO SHARES AWARDED, CANCELED, EXERCISED,
VESTED, UNVESTED OR OUTSTANDING IN PURCHASER’S FAVOR, FOR THE PURPOSE OF
IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“DATA”). PURCHASER
UNDERSTANDS THAT DATA MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE
IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS
MAY BE LOCATED IN PURCHASER’S COUNTRY OR ELSEWHERE. THE COMPANY, AS A GLOBAL
COMPANY, MAY TRANSFER PURCHASER’S PERSONAL DATA TO COUNTRIES WHICH MAY NOT
PROVIDE AN ADEQUATE LEVEL OF PROTECTION. THE COMPANY, HOWEVER, IS COMMITTED TO
PROVIDING A SUITABLE AND CONSISTENT LEVEL OF PROTECTION FOR PURCHASER’S PERSONAL
DATA REGARDLESS OF THE COUNTRY IN WHICH IT RESIDES. PURCHASER UNDERSTANDS THAT
HE OR SHE MAY REQUEST INFORMATION REGARDING THE COMPANY’S STOCK PLAN
ADMINISTRATION BY CONTACTING HUMAN RESOURCES, THE CHIEF FINANCIAL OFFICER OR
THEIR DESIGNEE. PURCHASER AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE,
RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF
IMPLEMENTING, ADMINISTERING AND MANAGING PURCHASER’S PARTICIPATION IN THE PLAN,
INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED TO A BROKER OR
OTHER THIRD PARTY WITH WHOM PURCHASER DEPOSITS ANY SHARES ISSUED AT VESTING OR
OTHER SCHEDULED PAYOUT. PURCHASER UNDERSTANDS THAT DATA WILL BE HELD AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE THE PLAN. PURCHASER UNDERSTANDS
THAT HE OR SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT
THE STORAGE AND PROCESSING OF DATA, REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR
REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING
IN WRITING HUMAN RESOURCES OR THE CHIEF FINANCIAL OFFICER. PURCHASER
UNDERSTANDS, HOWEVER, THAT REFUSING OR WITHDRAWING HIS OR HER CONSENT MAY AFFECT
PURCHASER’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF PURCHASER’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT,
PURCHASER UNDERSTANDS THAT HE OR SHE MAY CONTACT HUMAN RESOURCES, THE CHIEF
FINANCIAL OFFICER OR THEIR DESIGNEE.


 


(C)           ELECTRONIC DELIVERY. THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE TO DELIVER ANY DOCUMENTS RELATED TO THE AWARD OF STOCK PURCHASE RIGHTS OR
ISSUANCE OF RESTRICTED STOCK AND PARTICIPATION IN THE PLAN OR FUTURE STOCK
PURCHASE RIGHTS OR RESTRICTED STOCK THAT MAY BE AWARDED UNDER THE PLAN BY
ELECTRONIC MEANS OR TO REQUEST PURCHASER’S CONSENT TO PARTICIPATE IN THE PLAN BY
ELECTRONIC MEANS. PURCHASER HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS BY
ELECTRONIC DELIVERY AND, IF REQUESTED, TO AGREE TO PARTICIPATE IN THE PLAN
THROUGH AN ON-LINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE
COMPANY OR ANOTHER THIRD PARTY DESIGNATED BY THE COMPANY.


 


(D)           VALUE OF SHARES.  THE FUTURE VALUE OF THE SHARES IS UNKNOWN AND
CANNOT BE PREDICTED WITH CERTAINTY.

 

11

--------------------------------------------------------------------------------


 


(E)           CHOICE OF LANGUAGE.


 


(I)            FOR EMPLOYEES OF CANADIAN LOCATIONS:  THE UNDERSIGNED AGREES THAT
IT IS HIS OR HER EXPRESS WISH THAT THIS FORM AND ALL DOCUMENTS RELATING TO HIS
OR HER PARTICIPATION IN THE SCHEME BE DRAWN IN THE ENGLISH LANGUAGE ONLY.  LE
SOUSSIGNÉ CONVIENT QUE SA VOLONTÉ EXPRESSE EST QUE CE FORMULAIRE AINSI QUE TOUS
LES DOCUMENTS SE RAPPORTANT À SA PARTICIPATION AU RÉGIME SOIENT RÉDIGÉS EN
LANGUE ANGLAISE SEULEMENT.


 

(ii)           For Employees of Locations Other than Canada:  Purchaser has
received this Agreement and any other related communications and consents to
having received these documents solely in English.

 


11.           NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO
BE GIVEN BY EITHER THE COMPANY OR THE PURCHASER PURSUANT TO THE TERMS OF THIS
AGREEMENT WILL BE IN WRITING AND WILL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY
OR DEPOSITED IN THE U.S. MAIL, FIRST CLASS WITH POSTAGE PREPAID, AND ADDRESSED
TO THE PARTIES AT THE ADDRESSES OF THE PARTIES SET FORTH AT THE END OF THIS
AGREEMENT OR SUCH OTHER ADDRESS AS A PARTY MAY REQUEST BY NOTIFYING THE OTHER IN
WRITING, OR WHEN DELIVERED ELECTRONICALLY PURSUANT TO SECTION 9(C).


 

Any notice to the Escrow Holder will be sent to the Company’s address with a
copy to the other party not sending the notice.

 


12.           NO WAIVER.  EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT WILL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY
SUCH PROVISION OR PROVISIONS, NOR PREVENT THAT PARTY FROM THEREAFTER ENFORCING
EACH AND EVERY OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED BOTH
PARTIES HEREIN ARE CUMULATIVE AND WILL NOT CONSTITUTE A WAIVER OF EITHER PARTY’S
RIGHT TO ASSERT ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE
CIRCUMSTANCES.


 


13.           SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT WILL
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  SUBJECT TO
THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS AGREEMENT WILL BE BINDING
UPON PURCHASER AND HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS.


 


14.           BINDING AGREEMENT.  SUBJECT TO THE LIMITATION ON THE
TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AGREEMENT WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


15.           ADDITIONAL CONDITIONS TO ISSUANCE OF STOCK.  IF AT ANY TIME THE
COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE LISTING, REGISTRATION OR
QUALIFICATION OF THE SHARES UPON ANY SECURITIES EXCHANGE OR UNDER ANY STATE OR
FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL REGULATORY AUTHORITY
IS NECESSARY OR DESIRABLE AS A CONDITION TO THE ISSUANCE OF SHARES TO THE
PURCHASER (OR PURCHASER’S ESTATE) OR THE RELEASE FROM ESCROW, SUCH ISSUANCE OR
RELEASE FROM ESCROW WILL NOT OCCUR UNLESS AND UNTIL SUCH LISTING, REGISTRATION,
QUALIFICATION, CONSENT OR APPROVAL WILL HAVE BEEN EFFECTED OR OBTAINED FREE OF
ANY CONDITIONS NOT ACCEPTABLE TO THE COMPANY.  THE COMPANY WILL MAKE ALL
REASONABLE EFFORTS TO MEET THE REQUIREMENTS OF ANY SUCH STATE OR FEDERAL LAW OR
SECURITIES EXCHANGE AND TO OBTAIN ANY SUCH CONSENT OR APPROVAL OF ANY SUCH
GOVERNMENTAL AUTHORITY.

 

12

--------------------------------------------------------------------------------


 


16.           ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR HAS THE POWER TO
INTERPRET THE PLAN, THE NOTICE OF GRANT AND THIS AGREEMENT AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION THEREOF AS ARE
CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT
NOT LIMITED TO, THE DETERMINATION OF WHETHER OR NOT ANY STOCK PURCHASE RIGHTS
HAVE VESTED).  ANY DISPUTE REGARDING THE INTERPRETATION OF THIS AGREEMENT WILL
BE SUBMITTED BY PURCHASER OR BY THE COMPANY FORTHWITH TO THE ADMINISTRATOR WHICH
WILL REVIEW SUCH DISPUTE AT ITS NEXT REGULAR MEETING.  ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE ADMINISTRATOR IN GOOD FAITH WILL
BE FINAL AND BINDING UPON PURCHASER, THE COMPANY AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE ADMINISTRATOR WILL BE PERSONALLY LIABLE FOR ANY
ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN, THE NOTICE OF GRANT OR THIS AGREEMENT.


 


17.           CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS
AGREEMENT.


 


18.           AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY PROVISION IN THIS
AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE
SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED TO
HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


19.           MODIFICATIONS TO THE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED.  PURCHASER
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS AGREEMENT IN RELIANCE ON
ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE CONTAINED
HEREIN.  MODIFICATIONS TO THIS AGREEMENT OR THE PLAN CAN BE MADE ONLY IN AN
EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE COMPANY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS AGREEMENT, THE
COMPANY RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT DEEMS NECESSARY OR
ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF PURCHASER, TO
COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) OR TO OTHERWISE AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME
RECOGNITION UNDER SECTION 409A OF THE CODE IN CONNECTION TO THIS AWARD OF STOCK
PURCHASE RIGHTS.


 


20.           NO WAIVER.  EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT WILL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY
SUCH PROVISION OR PROVISIONS, NOR PREVENT THAT PARTY FROM THEREAFTER ENFORCING
EACH AND EVERY OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED BOTH
PARTIES HEREIN ARE CUMULATIVE AND WILL NOT CONSTITUTE A WAIVER OF EITHER PARTY’S
RIGHT TO ASSERT ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE
CIRCUMSTANCES.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,                                                     ,
hereby sell, assign and transfer unto QuickLogic Corporation
                           shares of the Common Stock of QuickLogic Corporation
standing in my name on the books of said corporation represented by Certificate
No.            herewith and do hereby irrevocably constitute and appoint
                                                             to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement between QuickLogic Corporation and the undersigned dated
                            ,          (the “Agreement”).

 

Dated:                               ,

Signature:

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise its
Repurchase Option as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

JOINT ESCROW INSTRUCTIONS

 

,            

 

QuickLogic Corporation

1277 Orleans Drive

Sunnyvale, CA  94089

 

Attention: Corporate Secretary

 

Dear Corporate Secretary:

 

As Escrow Agent for both QuickLogic Corporation (the “Company”) and the
undersigned purchaser of stock of the Company (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Purchase Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

 

1.             In the event the Company and/or any assignee of the Company
(referred to collectively for convenience herein as the “Company”) exercises the
Company’s repurchase option set forth in the Agreement (the “Repurchase
Option”), the Company will give to Purchaser and you a written notice specifying
the number of shares of stock to be purchased, the purchase price, and the time
for a closing hereunder at the principal office of the Company.  Purchaser and
the Company hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

 

2.             At the closing, you are directed (a) to date the stock
assignments necessary for the transfer in question, (b) to fill in the number of
shares being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s Repurchase Option.

 

3.             Purchaser irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
 Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated. 
Subject to the provisions of this paragraph 3, Purchaser will exercise all
rights and privileges of a shareholder of the Company while the stock is held by
you.

 

--------------------------------------------------------------------------------


 

4.             Upon written request of the Purchaser, unless the Company’s
Repurchase Option has been exercised, you will deliver to Purchaser a
certificate or certificates representing so many shares of stock as are not then
subject to the Company’s Repurchase Option.  Within four (4) months after
cessation of Purchaser’s continuous employment by or services to the Company, or
any parent or subsidiary of the Company, you will deliver to Purchaser a
certificate or certificates representing the aggregate number of shares held or
issued pursuant to the Agreement and not purchased by the Company or its
assignees pursuant to exercise of the Company’s Repurchase Option.

 

5.             If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Purchaser, you will deliver all of the same to Purchaser and will be discharged
of all further obligations hereunder.

 

6.             Your duties hereunder may be altered, amended, modified or
revoked only by a writing signed by all of the parties hereto.

 

7.             You will be obligated only for the performance of such duties as
are specifically set forth herein and may rely and will be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. 
You will not be personally liable for any act you may do or omit to do hereunder
as Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
will be conclusive evidence of such good faith.

 

8.             You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
will not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

 

9.             You will not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10.           You will not be liable for the outlawing of any rights under the
Statute of Limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

 

11.           You will be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefore.

 

2

--------------------------------------------------------------------------------


 

12.           Your responsibilities as Escrow Agent hereunder will terminate if
you will cease to be an officer or agent of the Company or if you will resign by
written notice to each party.  In the event of any such termination, the Company
will appoint a successor Escrow Agent.

 

13.           If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto will join in furnishing such instruments.

 

14.           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such disputes will have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you will be under no duty whatsoever to institute or defend
any such proceedings.

 

15.           Any notice required or permitted hereunder will be given in
writing and will be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses or at such other addresses as a party may
designate by ten (10) days advance written notice to each of the other parties
hereto.

 

COMPANY:                          QuickLogic Corporation

1277 Orleans Drive

Sunnyvale, CA 94089

Attention: Corporate Secretary

 

PURCHASER:

 

 

ESCROW AGENT:             QuickLogic Corporation

1277 Orleans Drive

Sunnyvale, CA  94089

Attention: Corporate Secretary

 

16.           By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.

 

17.           This instrument will be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

18.           The Restricted Stock Purchase Agreement is incorporated herein by
reference.  These Joint Escrow Instructions, the 2009 Stock Plan and the
Restricted Stock Purchase Agreement (including the exhibits referenced therein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Escrow Agent, the Purchaser and the Company with respect to
the subject matter hereof, and may not be modified except by means of a writing
signed by the Escrow Agent, the Purchaser and the Company.

 


19.           THESE JOINT ESCROW INSTRUCTIONS WILL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.


 

 

Very truly yours,

 

 

 

QUICKLOGIC CORPORATION

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

PURCHASER:

 

 

 

 

 

(Signature)

 

 

 

 

 

(Typed or Printed Name)

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

Corporate Secretary

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to the above-referenced Federal
Tax Code, to include in taxpayer’s gross income for the current taxable year,
the amount of any compensation taxable to taxpayer in connection with his
receipt of the property described below:

 

1.             The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

 

NAME:

TAXPAYER:

SPOUSE:

 

ADDRESS:

 

IDENTIFICATION NO.:

TAXPAYER:

SPOUSE:

 

TAXABLE YEAR:

 

2.             The property with respect to which the election is made is
described as follows:           shares (the “Shares”) of the Common Stock of
QuickLogic Corporation (the “Company”).

 

3.             The date on which the property was transferred is:              ,
        .

 

4.             The property is subject to the following restrictions:

 

The Shares may be repurchased by the Company, or its assignee, on certain
events.  This right lapses with regard to a portion of the Shares based on the
continued performance of services by the taxpayer over time.

 

5.             The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:

$

 

6.             The amount (if any) paid for such property is:

 

$

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

--------------------------------------------------------------------------------


 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:                               ,

 

, Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated:                               ,

 

2

--------------------------------------------------------------------------------